DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xinchang (CN207852255).
Regarding claim 1, Xinchang teaches a bracket comprising: a main body (4); a plurality of rollers (12, 14) rotationally mounted to the main body; and 5a stopping assembly comprising a support member (3, 9), a mounting member (11), and a resilient member (13); wherein: the support member is coupled to the main body; the mounting member is movably mounted to the support member; the plurality of rollers is mounted to the mounting member and the main body;  10the resilient member elastically resists the support member and the mounting member to bias the mounting member; and when the support member is subjected to a downward force, the support member (9) abuts against a ground to keep the bracket stationary.

Regarding claim 7, Xinchang teaches a warning structure (7) comprising a bracket (4) and a warning member mounted on the bracket, the bracket comprising: a main body; a plurality of rollers (12, 14) rotationally mounted to the main body; and a stopping assembly (1) comprising a support member (3, 9), a mounting member (11), and a 15resilient member (13); wherein: the support member is coupled to the main body; the mounting member is movably mounted to the support member; the plurality of rollers is mounted to the mounting member and the main body;  Page 9 of 12the resilient member elastically resists the support member and the mounting member to bias the mounting member; and when the support member is subjected to a downward force, the support member abuts against a ground to keep the bracket stationary (Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xinchang (CN207852255) in view of Whitford (2010/0290833).

Regarding claim 2, Xinchang teaches the invention as described above but fails to teach the stopping member has a protruding portion.  Whitford teaches a warning device having rollers and a stopping portion (12) 15the stopping assembly further comprises a stopping member mounted on a bottom end of the support member; the stopping member comprises at least one protruding portion (15) configured to insert into the ground.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include protruding members on the stopping member of Xinchang as taught by Whitford to prevent the device from moving when not desired.
Regarding claim 3, Xinchang as modified by Whitford teaches the stopping member comprises a fixing portion and a plurality of the protruding portions; and the plurality of the protruding portions is located on opposite sides of the fixing 5portion (top of 12).  

Regarding claim 8, Xinchang teaches the invention as described above but fails to teach the stopping member has a protruding portion.  Whitford teaches a warning device having rollers and a stopping portion (12) 15the stopping assembly further comprises a stopping member mounted on a bottom end of the support member; the stopping member comprises at least one protruding portion (15) configured to insert into the ground.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include protruding members on the stopping member of Xinchang as taught by Whitford to prevent the device from moving when not desired.
Regarding claim 9, Xinchang as modified by Whitford teaches the stopping member comprises a fixing portion and a plurality of the protruding portions; and the plurality of the protruding portions is located on opposite sides of the fixing 5portion (top of 12).  

Allowable Subject Matter
Claims 4-6, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Krivoy teaches a warning device having a stopping portion, rollers, a mounting portion and a support portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 4, 2022